UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Jeriel Alexander,                                                                     5/13/2021

                                   Plaintiff,
                                                               1:19-cv-10004 (JPO) (SDA)
                    -against-
                                                               ORDER FOR
Private Protective Services, Inc.,                             TELEPHONE CONFERENCE

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

         The parties (or, if Defendant has not appeared in the case, only Plaintiff) are directed to

appear for a telephone conference on Friday, May 21, 2021, at 10:00 a.m. EDT to discuss the

status of this action. At the scheduled time, the parties shall each separately call (888) 278-0296

(or (214) 765-0479) and enter access code 6489745.

         The Clerk of Court is respectfully requested to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:          New York, New York
                May 13, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
